Worden, C. J.
This was a petition by the appellants for *384the removal of the appellee from his trust as the guardian of the appellants, filed under the provisions of the act of March 9th, 1867. 3 Ind. Stat. 282. The ground on which the removal was asked was, that the defendant had every year failed to rent a farm belonging to the wards for the full rental value, and that he retained possession of and cultivated the farm himself, and did not allow them a reasonable rent for the same.
E. F. Ritter, for appellants.
W. R. Harrison and W. S. Shirley, for appellee.
The matter was submitted to the court for. trial, who found and rendered judgment for the defendant, and to the finding the plaintiffs excepted. There is no question sought to be raised in the case, except as to the sufficiency of the evidence to sustain the finding. ■ There was no motion made, nor reasons filed, for a new trial. Indeed there is no error assigned, except upon the finding of the court below. It is very apparent that the record presents no question for our consideration.
The judgment below is affirmed, with costs.